DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 28 are objected to because of the following informalities: in claim 21, “the” should be inserted before “first panel” in line 14 and, in claim 28, “fastening” in line 2 should be replaced with “fastener”.  Appropriate correction is required. This objection is maintained as having not been addressed in applicant’s reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the fifth fastener hook and loop assembly" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim because only a fifth zipper fastener assembly is recited previously. 
Claim 28 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5068921) in view of Criswell (US 2019/0200572) and Forbes (US 2012/0024239).
For claim 21, Jones teaches a quadruped vest assembly 10 comprising: a plurality of separable panels 25,43 including a chest panel 43 configured for covering a chest of a quadruped, a first panel portion 27 configured for covering a first side of the quadruped and a second panel portion 29 configured for covering a second side of the quadruped, wherein the chest panel includes a plurality of edges including a neck edge configured for at least partially encircling a neck of the quadruped, a first shoulder edge configured for at least partially encircling a first shoulder of the quadruped, a second shoulder edge configured for at least partially encircling a second shoulder of the quadruped, and a waist edge (Figs. 1-2 and 5 show ref. 43 having a neck edge proximate the neck of the animal, first and second shoulder edges proximate the shoulders of the animal, and the waist edge proximate the waist of the animal) wherein the neck edge and the first shoulder edge define at least in part a first shape (Fig. 5), the neck edge and the second shoulder edge define at least in part a second shape  (Fig. 5), the first shoulder edge and the waist edge define at least in part a third strip (Fig. 5), and the second shoulder edge and the waist edge define at least in part a fourth strip (Fig. 5), a first hook and loop fastener (at least one of refs. 45 or 47; col 2, ln 43-50) assembly configured for detachably coupling the chest panel with the first panel portion (Fig. 5), the first hook and loop fastener assembly including a first portion (one portion of hook and loop fastener ref. 45 or 47 attached to ref. 43) connected to the first shape and a second portion (one portion of hook and loop fastener ref. 45 or 47 attached to ref. 27) attached to first panel portion (Fig. 5), a second hook and loop fastener assembly (at least one of refs. 49 or 51; col 2, ln 43-50) configured for detachably coupling the chest panel with the second panel portion (Fig. 5), the second hook and loop fastener assembly including a third portion (one portion of hook and loop fastener ref. 49 or 51 attached to ref. 43) connected to the second shape and a fourth portion (one portion of hook and loop fastener ref. 49 or 51 attached to ref. 29) attached to the second panel portion (Fig. 5), a third hook and loop fastener assembly (at least one of refs. 46 or 48; col 2, ln 43-50) configured for detachably coupling the chest panel with the first panel portion (Fig. 5), the third hook and loop fastener assembly including a fifth portion (one portion of hook and loop fastener ref. 46 or 48 attached to ref. 43) connected to the third strip (Fig. 5) and a sixth portion (one portion of hook and loop fastener ref. 46 or 48 attached to ref. 27) attached to the first panel portion (Fig. 5), a fourth hook and loop fastener assembly (at least one of refs. 50 or 52; col 2, ln 43-50) configured for detachably coupling the chest panel with the second panel portion (Fig. 5), the fourth hook and loop fastener assembly including a seventh portion (one portion of hook and loop fastener ref. 50 or 52 attached to ref. 43) connected to the fourth strip (Fig. 5) and an eighth portion (one portion of hook and loop fastener ref. 50 or 52 attached to ref. 29) attached to the second panel portion, and a fifth fastener assembly 39,41 configured for detachably coupling the first panel portion with the second panel portion (col 2, ln 43-50; Fig. 5).
Jones does not explicitly teach the first and second panel portions being separable first and second panels, the first and second shapes being strips, and the fifth fastener assembly including a zipper.
Criswell teaches a quadruped vest assembly 12 comprising: a plurality of separable panels 38,78,80 (Fig. 2) including a chest panel 38 configured for covering a chest of a quadruped 10 (Fig. 1), a first panel (ref. 78, or alternatively ref. 78 including ref. 103 but excluding layer 109) configured for covering a first side of the quadruped (Figs. 1-3) and a second panel (ref. 80, or alternatively ref. 80 including ref. 107 but excluding layer 113) configured for covering a second side of the quadruped (Figs. 1-3); and a fifth zipper fastener assembly 82 configured for detachably coupling the first panel with the second panel (Fig. 4; paras 0029 and 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second panel portions of Jones to be first and second separable panels with a fifth zipper fastener assembly for detachably coupling the first and second panels as taught by Criswell in order to provide a vest having adjustable securement and the ability to join the first and second panels together along the back of the animal in overlapping protective relationship (Criswell, paras 0001, 0029 and 0040), since it has been held that if it were considered desirable for any reason to separate the prior art’s parts, it would be obvious to construct the formerly integral structure in various elements for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Forbes teaches a quadruped vest assembly comprising first and second strips 320,322 (para 0049; two halves of the portion of ref. 300 along ref. 318 in Fig. 6 (note ref. 320 appears to be mislabeled in Fig. 6)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second shapes of Criswell to be strips as taught by Forbes in order to allow for the maximum range of motion of the animal’s limbs (Forbes, Fig. 1 and paras 0049 and 0063), since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
For claim 23, Jones as modified by Criswell and Forbes teaches (references to Jones) wherein each edge of the plurality of edges is a concave edge (Figs. 2 and 5 show the concave first and second shoulder edges; at least the inner edge of each of the neck edge (Fig. 3) and waist edge includes a concavity to conform to the animal’s body and therefore is concave).
For claim 24, Jones as modified by Criswell and Forbes teaches (references to Jones) wherein the first panel includes a first concave edge (Figs. 1, 2 and 5) configured for at least partially encircling the first shoulder of the quadruped and the second panel includes a second concave edge (Figs. 1, 2 and 5) configured for at least partially encircling the second shoulder of the quadruped.
For claim 25, Jones as modified by Criswell and Forbes teaches (references to Criswell) wherein the first portion (one half of ref. 88; paras 0032-0033) of the first hook and loop fastener assembly is sandwiched between the first panel (ref. 78 including ref. 103 but excluding layer 109) and a third panel (109) covering at least in part the first panel and the third portion (one half of ref. 94; paras 0032-0033) of the second hook and loop fastener assembly (Figs. 5-6) is sandwiched between the second panel (ref. 80 including ref. 107 but excluding layer 113) and a fourth panel (113) covering at least a portion of the second panel (Figs. 5-7).
For claim 26, Jones as modified by Criswell and Forbes teaches (references to Criswell) wherein the fifth portion (other half of ref. 88; paras 0032-0033) of the third hook and loop fastener assembly is sandwiched between the first panel (103) and the third panel (109) (Figs. 5-6) and the seventh portion (other half of ref. 94; paras 0032-0033) of the fourth hook and loop fastener assembly is sandwiched between the second panel (107) and the fourth panel (113) (Figs. 5-7).
For claim 27, Jones as modified by Criswell and Forbes teaches (references to Jones) wherein (i) the chest panel is detachably coupled to the first panel using the first hook and loop fastener assembly and the third hook and loop fastener assembly (Fig. 5) thereby forming a first opening configured for receiving a first shoulder of the quadruped (see opening capable of receiving an animal’s shoulder in Figs. 1, 2 and 5), (ii) the chest panel is detachably coupled to the second panel using the second hook and loop fastener assembly and the fourth hook and loop fastener assembly (Fig. 5) thereby forming a second opening configured for receiving a second shoulder of the quadruped (see other opening capable of receiving the animal’s other shoulder in Figs. 1, 2 and 5), (iii) the first panel is detachably coupled to the second panel utilizing the fifth hook and loop fastener assembly 39,41 (col 2, ln 43-50; Fig. 5), and (iv) the chest panel, the first panel and the second panel form a third opening configured for receiving a neck of the quadruped (see neck opening in Figs. 1-2).
For claim 28, Jones as modified by Criswell and Forbes teaches (references to Criswell) wherein the first hook and loop fastener assembly 98,104 and a first portion (one half of ref. 88) of the chest panel are sandwiched between the first panel (ref. 78 including ref. 103 but excluding layer 109) and a third panel (109) covering at least in part the first panel (Figs. 5-6) and the second hook and loop fastener assembly 100,108 and a second portion (one half of ref. 94) of the chest panel are sandwiched between the second panel (ref. 80 including ref. 107 but excluding layer 113) and a fourth panel (113) covering at least a portion of the second panel (Figs. 5-7).
For claim 31, Jones as modified by Criswell and Forbes teaches (references to Jones) wherein the chest panel further includes a fifth strip (middle strip of ref. 43 in Fig. 5) that is integrally formed with the first strip, the second strip, the third strip and the fourth strip thereby providing the chest panel with a unitary construction (Fig. 5).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5068921) in view of Criswell (US 2019/0200572) and Forbes (US 2012/0024239), as applied to claim 21 above, and further in view of Matthews (US 2009/0205586).
For claim 29, Jones as modified by Criswell and Forbes does not explicitly teach wherein the second panel includes an edge with a concave portion defining a slot, the edge of the second panel being arranged to extend lengthwise along a spine of the quadruped when the quadruped vest assembly is assembled on the quadruped.
Matthews teaches a quadruped vest assembly wherein the second panel portion (one side of ref. 15 in Figs. 1 and 3) includes an edge (edge of ref. 49 or 51) with a concave portion (see concavities defines by refs. 49,51) defining a slot 49,51, the edge of the second panel portion being arranged to extend lengthwise along a spine of the quadruped when the quadruped vest assembly is assembled on the quadruped (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second panel of Jones as modified by Criswell and Forbes to include an edge with a concave portion defining a slot, the edge of the second panel being arranged to extend lengthwise along a spine of the quadruped when the quadruped vest assembly is assembled on the quadruped as taught by Matthews in order to provide a handle on the vest assemble that may be grasped and lifted without danger of becoming tangled or snagged on brush or other obstacles (Matthews, para 0021). Please note in the combination of references, the second panel portion is the separable second panel as taught by Criswell.
Allowable Subject Matter
Claims 1-20 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 1 and 11:  the prior art of record fails to disclose or render obvious a quadruped vest assembly and method of assembling as claimed in detail, especially the features of a first outer panel and a second outer panel, a first fastener operatively coupled to and between the chest panel and the first inner panel, a second fastener operatively coupled to and between the chest panel and the second inner panel, a third fastener operatively coupled to and between the first inner panel and the second inner panel (claim 1), and the steps of positioning a first outer panel on the first inner panel, positioning a second outer panel on the second inner panel, detachably coupling the first outer panel to the first inner panel, and detachably coupling the second outer panel to the second inner panel (claim 11).
Slater (US 6123049) teaches a similar quadruped vest assembly as the claimed invention. However, Slater lacks the features of a first outer panel and a second outer panel, a first fastener operatively coupled to and between the chest panel and the first inner panel, a second fastener operatively coupled to and between the chest panel and the second inner panel, a third fastener operatively coupled to and between the first inner panel and the second inner panel (claim 1), and the steps of positioning a first outer panel on the first inner panel, positioning a second outer panel on the second inner panel, detachably coupling the first outer panel to the first inner panel, and detachably coupling the second outer panel to the second inner panel (claim 11). Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
The following is a statement of reasons for the indication of allowable subject matter for claim 15:  the prior art of record fails to disclose or render obvious a quadruped vest assembly as claimed in detail, especially the features of the attachment features having inner attachment features on an inner attachment panel surface configured to face towards the quadruped; wherein the inner attachment features of the attachment panel are configured to fasten to the outer fastening features of the first and second fastening panels and the first and second fastening panels are configured to be attached along a spine of the quadruped to form an inner vest structure.
Slater (US 6123049) in view of Criswell (US 2019/0200572) teaches a similar quadruped vest assembly as the claimed invention. However, Slater in view of Criswell lacks the attachment features having inner attachment features on an inner attachment panel surface configured to face towards the quadruped; wherein the inner attachment features of the attachment panel are configured to fasten to the outer fastening features of the first and second fastening panels and the first and second fastening panels are configured to be attached along a spine of the quadruped to form an inner vest structure. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
The following is a statement of reasons for the indication of allowable subject matter for claim 30:  the prior art of record fails to disclose or render obvious a quadruped vest assembly as claimed in detail, especially the feature of the first panel including a handle and the slot being configured for receiving the handle when the quadruped vest assembly is assembled on the quadruped.
Jones (US 5068921) as modified by Criswell (US 2019/0200572) and Forbes (US 2012/0024239) teaches a similar quadruped vest assembly as the claimed invention. However, Jones as modified by Criswell and Forbes lacks the first panel including a handle and the slot being configured for receiving the handle when the quadruped vest assembly is assembled on the quadruped. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot in view of Jones (US 5068921) and Forbes (US 2012/0024239), thus, please see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643